PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
ww.uspto.gov

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14020694
Filing Date: 6 Sep 2013 
Appellant(s): Spangenberg et al.



Alexander Stein
For Appellant




EXAMINER’S ANSWER






This is in response to the appeal brief filed on 12/03/2020 appealing from the Office action mailed 07/02/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/9/2017 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
The following ground(s) of rejection are applicable to the appealed claims:

Summary
In summary, claims 15, 18, 26-37 were pending and examined in the office action of 3/9/2017.   

Pre-AIA  Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27, 30, 32-35, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Peterson et al (US Patent 5783431, granted and published 7/21/1998), in view of Mathur et al (PEG-Mediated Protoplast Transformation with Naked DNA. From: Methods in Molecular Biology, Vol. 82: Arabidopsis Protocols. Edited by: J. Martinez-Zapater and J. Salinas O Humana Press Inc., Totowa, NJ, chapter 29, 267-276, 2005).   
Claim 37 is drawn a method comprising sorting an alginate-encapsulated plant protoplast comprising a polynucleotide of interest and a fluorescent marker from a population of plant protoplasts by fluorescence-activated cell sorting (FACS).
Claim 26 is drawn to a method comprising the steps of: 
separating a plant protoplast encapsulated by sodium alginate from a population of plant protoplasts by fluorescence-activated cell sorting (FACS), wherein the sodium alginate- encapsulated plant protoplast comprises a polynucleotide of interest and a fluorescent marker, and wherein the population of plant protoplasts is substantially free of plant protoplasts comprising the fluorescent marker and not comprising the polynucleotide of interest; and 
regenerating a plant from the sodium alginate-encapsulated plant protoplast that is separated from the population of plant protoplasts.
  
Limitations of dependent claims:

Claim 30: the polynucleotide of interest encodes a polypeptide.  
Claim 32: the population of plant protoplasts is obtained from a plant tissue.  
Claim 33 limits claim 26, comprising separating a plurality of sodium alginate-encapsulated plant protoplasts comprising the polynucleotide of interest and the fluorescent marker by FACS.    
Claims 34-35: the plant is a monocot, and a dicot.  

Regarding claims 26 and 37, Peterson et al teach plant protoplasts are prepared from transformed plant cells conferring Kanamycin resistance (conferred by a sequence encoding a protein) and expressing GUS (polynucleotide of interest and marker genes), thus the protoplasts comprise a polynucleotide of interest.  “The transformed protoplasts are selected by antibiotic resistance, e.g. kanamycin, and can be encapsulated for pre-screening as described in Section 5.4.10” (col 61, lines 4-19).     
Section 5.4.10 (and col 52, lines 47-67, col 53, lines 1-13) and 5.4.11 (col 53, lines 14-38) of Peterson et al comprises detailed method steps of cell encapsulation by sodium alginate (col 52, lines 47-67; col 53, lines 1-13).  Although the section is not explicitly for encapsulation of plant protoplasts, the section is intended for encapsulating cells by sodium alginate in general.  By col 61, lines 4-19 of Peterson et al, the transformed plant protoplasts is encapsulated for pre-screening as described in Section 5.4.10.   Thus Section 5.4.10 is intended for encapsulation of plant protoplasts by sodium alginate.  

Peterson et al further teach optimizing the size and density of the encapsulated cells for FACS sorting (col 53, lines 14-38).   “For the purpose of sorting by FACS, if the droplets are outside of the desired size range necessary for sorting, the droplets can be size selected” (col 53, lines 33-38).  “The sample density is 1x106 droplets per ml (col 53, lines 39-44).  Peterson et al teach that the positive clones comprising fluorescent signal are sorted and separated (col 53, lines 1-38).  
Peterson et al further teach the concept and method of FACS sorting: the cells are transformed with construct comprising gene of interest and gene expressing GFP (GFP is a common fluorescent marker that encodes a protein) or GUS (col 10, lines 23-32; Fig 9, col 51, lines 33-37); and the positive particles (transformed cells and plant protoplasts) carrying fluorescent marker are separated from negative particles not carrying such marker (col 40, lines 1-10).   
Peterson et al teach regenerating the protoplasts into plants (col 26, lines 29-35).  
Furthermore, Peterson et al teach the advantages of encapsulating cells by sodium alginate specifically for FACS sorting: 

2. The reporter (marker) component is co-encapsulated so that the screening (FACS) can be performed in a discrete unit (col 39, lines 53-67).  
Therefore, Peterson et al not only teach each and every structures and steps of the method of claims, but also teach the advantage of the method. 
Encapsulating plant protoplasts expressing fluorescent marker with sodium alginate is a routine practice in the art.  For example, Mathur et al teach transforming plant protoplast with gene encoding GFP (p269, 3.1-3.2; p270, 3.3.2) and encapsulating stably transformed protoplasts with sodium alginate (p269, right col, 1st para; p272, left col, 3.4.1).  

Regarding dependent claims,  Peterson et al teach that the cells are transformed with construct comprising gene of interest and gene expressing GFP (GFP is a common fluorescent marker and is a peptide) or GUS (col 10, lines 23-32; Fig 9, col 51, lines 33-37).  
Peterson et al teach protoplasts being prepared from Nicotiana tabacum (tobacco) leaf tissues (col 61, lines 9-19), teaching claim 32.  
Peterson et al teach using FACS to sort bulk cultures of clones (col 51, lines 64-48), thus at least suggest separating a plurality of sodium alginate-encapsulated plant protoplasts comprising the polynucleotide of interest and the fluorescent marker by FACS of claim 33.
Peterson et al teach that Nicotiana tabacum (col 61, lines 9-19) is a dicot.  Peterson et al also teach applying the method to monocots (col 26, line 60), thus teach claims 34-35.     

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Peterson et al teach each and every step of the method, and additionally teach the advantages (keeping the protoplast viable and localizing the marker) of the method.  
Encapsulating plant protoplasts with sodium alginate expressing fluorescent marker is a routine practice in the art, for example, as taught by Mathur et al.  
Thus, the scope and contents of the prior art are the same as the instantly claimed invention, there is no differences between the prior art and the claims at issue, and there is no additional steps added nor additional structures needed.  Any ordinary skill in the pertinent art would be able to following each and every step of the method as taught by Peterson et al, to achieve the same result.  Encapsulating plant protoplasts with sodium alginate taught in the art, and further sorting (pre-screening/screening) the encapsulated protoplasts is taught (Peterson). Peterson further teaches that advantageously, the encapsulated cells remain viable after FACS sorting. Therefore, one ordinary skill in the art would have realized the two advantages of encapsulating cells by sodium alginate (keeping the protoplast viable and localizing the marker) as taught by Peterson et al, and would have therefore been motivated to encapsulate plant protoplasts in sodium alginate and sort the encapsulated cells with FACS, as taught by Peterson et al, to achieve the expected result of viable cells comprising the heterologous introduced marker gene, with a reasonable expectation of success.   One would have reasonably expected the encapsulated plant protoplasts to remain viable after FACS sorting since this is the result and the advantage specifically taught by Peterson (col. 42, lns. 27-38). One would have done to 
	According to MPEP 2143.02, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
In this case, Peterson et al teach all of the steps and elements as claimed with exactly the same functions, and following the steps would have yielded nothing more than predictable results to one of ordinary skill in the art.  Therefore the invention would have been obvious to one ordinary skill in the art.  

Claims 15, 18, 26-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson et al (US Patent 5783431, granted and published 7/21/1998), in view of Mathur et al (PEG-Mediated Protoplast Transformation with Naked DNA. From: Methods in Molecular Biology, Vol. 82: Arabidopsis Protocols. Edited by: J. Martinez-Zapater and J. Salinas O Humana Press Inc., Totowa, NJ, chapter 29, 267-276, 2005) and Cai et al (US 20100257638, published on 10/07/2010; matured to US 9428756).   

Claim 15 is drawn to a method comprising:
providing a population of plant protoplasts having at least one protoplast encapsulated by sodium alginate, comprising a polynucleotide of interest, a fluorescent marker, and a zinc-finger nuclease, such that the polynucleotide of interest is capable of being integrated in the genome of the plant protoplast(s) by homologous recombination at a recognition site of the zinc-finger nuclease;
separating the protoplast(s) comprising the polynucleotide of interest and the fluorescent marker from the remaining plant protoplasts in the population by fluorescence- activated cell sorting (FACS); and
regenerating the transgenic plant from the protoplast(s).
Thus claim 15 recites a zinc finger nuclease comprised in the encapsulated plant protoplast, an additional limitation to claim 26.   
Claim 31 limits the polynucleotide of interest of claim 26 to a polynucleotide encoding a zinc-finger nuclease.  Claims 28-29 limit claim 27, wherein the polynucleotide of interest and the polynucleotide encoding the fluorescent marker are integrated at a site in the genome of the sodium alginate-encapsulated plant protoplast, and by utilizing a zinc-finger nuclease.  Together they are drawn to the same subject matter as claim 15.    
Claim 18 limits claim 15, further comprising recovering seed from the transgenic plant.
Claim 36 limits claim 26, further comprising recovering seed from the regenerated plant. 

As analyzed above, Peterson et al teach all the claim limitations and the advantages thereof, except do not teach that a zinc-finger nuclease is also introduced such that the polynucleotide of interest is capable of being integrated in the genome of the plant protoplast(s) by homologous recombination at a recognition site of the zinc-finger nuclease.  
Also as analyzed above, encapsulating plant protoplasts expressing fluorescent marker with sodium alginate is a routine practice in the art, for example, as taught by Mathur et al.  
Peterson et al in view of Mathur et al do not teach using zinc finger nucleases.
However, the method of using zinc finger nuclease for the advantage of site specific transformation of plant is a routine practice in the art.  For example, Cai et al teach a method for transforming plant cells, including plant protoplasts, by using zinc finger nuclease-mediated homologous recombination to introduce a polynucleotide sequence of interest into a predetermined site in a plant genome ([0289], [0294]).  The construct of Cai et al comprises a gene encoding a zinc-finger nuclease, gene of interest, and gene encoding fluorescent marker (green fluorescent protein, GFP) (Figure 1, [0168], Example 5, [0355], claims 17-18, 21).  
The advantage of the method is that the gene of interest is integrated into a predetermined site in a plant genome ([0289]). 
The fluorescent marker (green fluorescent protein, GFP) is used for screening and selecting transformed cells from a cell population comprises transformed and untransformed cells ([0297]).  Cai et al further teach sorting and selecting the transformed cells by fluorescence-activated cell sorting (FACS, [0377]).   

Cai et al teach producing seed from the regenerated transformed plants ([0030], claims 69 and 72), reading on instant claims 18 and 36. 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Peterson et al teach and suggest encapsulating plant protoplasts comprising a gene of interest with sodium alginate and sorting the encapsulated cells with FACS, and additionally teach the advantages (encapsulating plant protoplast for prescreen via FACS to keep the protoplast viable and localizing the marker) of the method. Further, encapsulating plant protoplasts with sodium alginate expressing fluorescent marker is a routine practice in the art, for example, as taught by Mathur et al.  It would have been obvious to screen the sodium alginate encapsulated plant protoplasts transformed with the marker gene with FACS, as taught by Peterson, and one would have reasonably expected the cells to remain viable as this is taught by Peterson.  
Cai et al teach the routine method of using zinc finger nuclease for the advantage of site specific transformation of plant. It would have been obvious to modify the Peterson method to incorporate the teachings of Cai to use zinc finger nucleases to integrate a specific gene of interest at a specific, pre-determined site in the genome. One would have done so as to 
Thus, the scope and contents of the prior art are the same as the instantly claimed invention, there is no differences between the prior art and the claims at issue, and there is no additional steps added nor additional structures needed.  Any ordinary skill in the pertinent art would be able to following each and every step of the method as taught by Peterson et al, to achieve the same result.  Encapsulating plant protoplasts with sodium alginate is taught in the prior art, and it is further taught to sort (or pre-screen/screen) the encapsulated protoplasts with FACS (Peterson). Peterson further teaches that it is expected that the encapsulated cells advantageously remain viable after sorting (Col. 42, lns. 27-38). 
 Using zinc finger nuclease for site specific plant transformation is also a routine practice.  
Therefore, one ordinary skill in the art would have realized the two advantages of encapsulating cells by sodium alginate (keeping the protoplast viable and localizing the fluorescent marker) as taught by Peterson et al, and been motivated to encapsulate plant protoplasts in sodium alginate and sort the encapsulated cells with FACS, as taught by Peterson et al, to achieve the expected result of viable cells comprising the heterologous introduced marker gene, with a reasonable expectation of success.   One would have reasonably expected the encapsulated plant protoplasts to remain viable after FACS sorting since this is the result and the advantage specifically taught by Peterson (col. 42, lns. 27-38). One would have done to 
    One ordinary skill in the art would also additionally have realized the advantage of site specific integration of gene of interest also as taught by Cai et al, and been motivated to apply zinc finger nuclease as taught by Cai et al to the method of Peterson et al, to achieve the expected result as achieved by Cai et al.  
Again, according to MPEP 2143.02, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  In this case, there is no differences between the prior art and the claims at issue, and there is no additional steps added nor additional structures needed, and any ordinary skill would be able to perform the combined steps of the routine methods.  Therefore the invention would have been obvious to any ordinary skill in the art.   


Remarks
The following reference was cited in the office action of 2/13/2020, and was in the remarks of office action of 7/2/2020: 
Kirchhoff (Generation of highly productive polyclonal and monoclonal tobacco suspension lines from a heterogeneous transgenic BY-2 culture through flow cytometric sorting. 
Kirchhoff observes that culturing protoplasts in liquid particularly in small droplets results in death of protoplasts (p33, last para). Kirchhoff teaches using gelling agents including alginate and agarose, to embed the protoplasts (p33, last para; p34, 1st para; p32, table 7).  Alginate also shows the positive effect on protoplast proliferation p32, table 7, far right column), thus demonstrated the function of supportive and death prevention function to the plant protoplasts.  Kirchhoff further demonstrated that the protoplasts are successfully passed and sorted through FACS and are regenerated (p24, 3rd para; p34, last para; p35, 1st para, fig 4).  The protoplast suspensions resisted the FACS process (p35, 1st para). The protoplasts are heathy after sorting (p35, Figure 4).  
According to MPEP 2123.II, "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
In this case, Kirchhoff teaches using gelling agents (alginate and agarose) to embed the protoplasts, and demonstrated success in passing FACS and in regeneration.  


 (2) WITHDRAWN REJECTIONS
None. 

(3) RESPONSE TO ARGUMENTS

Rejections of claims 15, 18, and 26-37 over Peterson and Mather (starting page 7 of the arguments)
Appellant provides the argument starting in page 5, stating that claims 15, 18 and 26-37 stand rejected as being unpatentable over Peterson in view of Muthur.   
Appellant is incorrect.  Peterson in view of Mather were/are cited to reject claims 26-27, 30, 32-35, 37  (claims 15, 18, 28, 29, 31, 36 were/are excluded from the rejection citing Peterson and Mather),  starting page 4 of the office action 7/2/2020. 
Instead, independent claim 15 is separately rejected as being unpatentable over Peterson in view of Muthur, and Cai, starting page 9 of the office action 7/2/2020. 

(1) Separate argument supporting independent claim 26 (Starting page 7 of the arguments)
Appellant argues (page 7,2nd para) that the combination of references does not contain all of the elements of the claimed methods.  
Specifically, appellant admits (page 7, 3rd para) that Peterson describes the well-known process of preparing plant protoplasts (“this is true”), and that Mathur describes the well-known process of encapsulating protoplasts in alginate (“this is also true”).  Appellant however argues that the Examiner again completely ignores the fact that the present claims require FACS sorting of alginate-encapsulated protoplasts, which yields viable protoplasts in the amount of 95-98%. Specification, at [0248]. The references do not teach or suggest these elements of the claimed subject matter as a whole.
The arguments are fully analyzed but not deemed persuasive.  
First of all, “viable protoplasts in the amount of 95-98%” is not a claim limitation.  
Second, the references teach each and every limitations of the claim. As analyzed in the rejection, Peterson et al teach each and every element of claim 26 (and claim 37) in col 61, lines 4-19;   Section 5.4.10 (and col 52, lines 47-67, col 53, lines 1-13) and 5.4.11 (col 53, lines 14-38). Specifically, according to Peterson et al (col 38, lines 20-34), the term "pre-screen" or "screen" embodies fluorescence-activated cells sorting (FACS).  Thus, performing prescreen or screen means or includes performing FACS sorting; and thus, encapsulating plant protoplast in Section 5.4.10 of Peterson et al is for pre-screening via FACS. 

Encapsulating plant protoplasts with sodium alginate expressing fluorescent marker is a routine practice in the art, for example, as taught by Mathur et al.  
In summary, the references teach each and every limitation of the claim 26, and all of the elements of the claimed methods. Applicant merely claims what the references teach.  
According to MPEP 2143.02, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Given that the references teach each and every elements of the claimed method, and given that either agarose or alginate support plant protoplasts go through FACS and stay viable, the references teach the claimed subject matter as a whole.  Given that appellant merely claims the same method as taught by Peterson et al, the expectation would have been the same as that of the references.  
In addition and critically, according to specification ([0248]), the protoplasts expressing transgene were sorted and isolated.  The viability of 95-98% is of total isolated (after sorting) 

Appellant argues (page 7, last para, page 8, 1st and 2nd para) that “Peterson in fact describes FACS sorting of alginate-encapsulated E. Coli cells, which are bacterial cells that do not rely on cell walls for structural attachment/support to other cells (bacterial cells are necessarily single cells). Peterson, at 53:17-38 (col.dines). The section of Peterson that describes alginate encapsulation of protoplasts is not for the purpose of FACS sorting, and does not indicate or suggest that such encapsulation for FACS would result in viable protoplasts suitable for regeneration. See Peterson, at 61:17-19; 52:47-53:13”, and that Section 5.4.10 of Peterson does not relate to FACS sorting. Section 5.4.10 involves “Metabolic Testing,” in which cells are encapsulated in sodium alginate (Id-, at 52:50-65), picked into single colonies (Id., at 52:66-53:7), nd para). Peterson is silent on the fact and a person of ordinary skill in the art would have understood the limitations of FACS in protoplast applications.
The arguments are fully analyzed but not deemed persuasive.  
Peterson et al clearly teach encapsulating plant protoplast for prescreen via FACS. 
In col 61, lines 4-19, Peterson et al teach plant protoplasts are prepared from transformed plant cells conferring Kanamycin resistance (conferred by a sequence encoding a protein) and expressing GUS (a fluorescent marker), …. “The transformed protoplasts are selected by antibiotic resistance, e.g. kanamycin, and can be encapsulated for pre-screening as described in Section 5.4.10”.     
In Section 5.4.10 (col 52, lines 47-67, col 53, lines 1-13) and 5.4.11 (col 53, lines 14-38), Peterson et al detailed method steps of cell encapsulation by sodium alginate.  By col 61, lines 4-19 of Peterson et al, the transformed plant protoplasts is encapsulated for pre-screening as described in Section 5.4.10.   Thus Section 5.4.10 is intended for encapsulation of plant protoplasts by sodium alginate.  
According to Peterson et al (col 38, lines 20-34), the term "pre-screen" or "screen" embodies fluorescence-activated cells sorting (FACS). Thus, performing prescreen or screen means or includes performing FACS sorting; and thus, encapsulating plant protoplast in Section 5.4.10 of Peterson et al is for pre-screening via FACS. Therefore, Peterson et al teach encapsulating plant protoplast for prescreen via FACS. 

Appellant (page 9, 1st para) also cites Bargmann to argues that FACS has been explicitly considered by those in the art in the context of subsequent culture and regeneration. Bargmann shows that FACS sorted protoplasts are suitable for transcriptome analysis (Id., at Abstract) and “for the analysis of genomic DNA, proteins or metabolites”….. Keeping protoplasts alive after sorting is challenging due to their fragile nature.” Id., at p. 4 (Discussion).
The arguments are fully analyzed but not deemed persuasive.  
Again, “viable protoplasts in the amount of 95-98%” is not a claim limitation. 
Actually, Bargmann et al (Fluorescence Activated Cell Sorting of Plant Protoplasts. Journal of Visualized Experiments. 1-4, 2010) uses above citation as a motivation to develop a method of using agar to support plant protoplasts to go through FACS, and to emphasize the importance of the developed method as “supplementary uses for FACS of plant protoplasts” (page 1, abstract).  Bargmann et al teach and demonstrated success of using agar in the protoplasts for FACS (whole article).  
In addition, Kirchhoff (Generation of highly productive polyclonal and monoclonal tobacco suspension lines from a heterogeneous transgenic BY-2 culture through flow cytometric sorting.  Kirchhoff’s oral presentation was held on 4/30/2012.  Ph.D. presentations are commonly open to public) teaches using gelling agents including alginate and agarose, to embed the protoplasts (p33, last para; p34, 1st para; p32, table 7).  Alginate shows the positive effect on protoplast proliferation p32, table 7, far right column), thus demonstrated the function of supportive and death prevention function to the plant protoplasts.  Kirchhoff further demonstrated that the protoplasts are successfully passed and sorted through FACS and rd para; p34, last para; p35, 1st para, fig 4).  The protoplast suspensions resisted the FACS process (p35, 1st para). The protoplasts are heathy after sorting (p35, Figure 4).   
Thus, despite of protoplast being fragile and FACS being challenging, agar, agarose, and alginate are demonstrated to support plant protoplast go through FACS and stay viable (Bargmann and Kirchhoff).  Therefore, (1) viability is not a claim limitation; (2) applicant uses a combination of agarose and sodium alginate to support protoplast go through FACS and showed 50-75% recovery (not 95-98%); and (3) references show that agarose, agar and alginate can support plant protoplasts go through FACS and stay viable.   This is further supported by the teachings of Peterson, who specifically teaches that the encapsulated cells remain viable after FACS sorting. One would have reasonably expected the encapsulated plant protoplasts to have remained viable after FACS sorting because this is the result expressly taught and suggested by Peterson. 
Further regarding the expectation of success, given that the references teach each and every elements of the claimed method, given that encapsulating plant protoplasts with sodium alginate is routine method, and given that either agarose or alginate support plant protoplasts go through FACS and stay viable, the expectation of success would have been very high.  

Regarding the argument that Mathur is redundant with respect to the antibiotic selection system described in Peterson. Reporter gene expression can be assayed by optical inspection or chemical selection of transformants as described in Peterson and does not require FACS, the arguments are fully analyzed but not deemed persuasive.  

Examiner cites Mathur et al to support Peterson et al in demonstrating the success of encapsulation of plant protoplast with sodium alginate, and the routine nature of doing so in the art. Given the teachings of Peterson, it would have been obvious to sort the sodium alginate encapsulated cells with FACS, and one would have reasonably expected to isolate those having the marker (the purpose of FACS) and that the cells would remain viable (critical for plant regeneration) as both are advantages taught by Peterson.    

 (2)    Claims 27-36 (starting page 10)
Solely for the purposes of this appeal, claims 27-36 will not be separately argued over claim 26, from which they depend. These dependent claims are therefore non-obvious for at least the reason that the independent claim from which they depend is non-obvious. See In re Fine. 837F.2d, at 1076.

(3)    Separate argument supporting independent claim 37 (starting page 10)
Appellant argues that Claim 37 is with regard to the rejection of claim 26, the Examiner has not identified a step of FACS sorting of an alginate-encapsulated protoplast in the cited references. The Examiner has not offered an independent rationale for the rejection of claim 37 as for claim 26.  Appellant also argues that even if such methods could have been reasonably found by a person of ordinary skill using “the inferences and creative steps that a person of 
The arguments are fully analyzed but not deemed persuasive.  
Instant claim 37 recites: A method for generating a plant from a population of plant protoplasts, the method comprising sorting an alginate-encapsulated plant protoplast comprising a polynucleotide of interest and a fluorescent marker from a population of plant protoplasts by fluorescence-activated cell sorting (FACS). 
Note: the plant of the preamble is generated from “a population of plant protoplasts”; in the main body of the claim, “a population of plant protoplasts” is before the FACS sorting.  Thus, the claim does not require the plant comprises the gene of interest or the marker.  Both the sorted and unsorted protoplasts can grow to the plant of the preamble, and there is no requirement that the “sorted” protoplast is the one that is grown.
Therefore, claim 37 is broader in scope than claim 26 is.   
The response to the arguments regarding claim 26 applies to claim 37. 
As analyzed above, first of all, “viable protoplasts in the amount of 95-98%” is not a claim limitation.  
Nevertheless, solely for the arguments regarding the 95-98% viability, according to specification ([0248]), the protoplasts expressing transgene were sorted and isolated.  The viability of 95-98% is of total isolated (after sorting) protoplasts. Also critically, according to the specification ([0247], table 21), the sorting of protoplast was performed with protoplast cultured with the combination agarose and sodium alginate (not sodium alginate alone), which resulted in a sort recovery of 50-75%.  Thus, the specification does not support “the FACS sorting of 
Second, the references teach each and every limitations of the claim. 
Peterson et al also additionally teach the advantages of the method (keeping the protoplast viable and localizing the fluorescent marker).  While Peterson does not provide a percentage of viability, the reference does provide a reasonable expectation of success of maintaining viability of sodium alginate encapsulated cells having been sorted with FACS. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the Appellant’s purported “unexpected result” of viability “95-98%” is simply a calculation of the method of the prior art. The Appellant has not provided any evidence that the instantly claimed method is improved or superior to that of the Peterson method. Rather, 
In summary, the references teach each and every limitation of the claim 26, and all of the elements of the claimed methods. 
In addition, agarose, agar, or alginate (or the combination thereof) is expected to support the protoplast to go through FACS, being viable and regenerate, as shown in the art (for example, Peterson, Bargmann and Kirchhoff).  
Therefore, the references teach each and every elements of the claimed method, teach the claimed subject matter as a whole.   
Given that encapsulating plant protoplasts with sodium alginate expressing fluorescent marker is a routine practice in the art, for example, as taught by Mathur et al.  Agarose, agar, or alginate (or the combination thereof) is expected to support the protoplast to go through FACS, being viable and regenerate, as shown in the art (for example, Bargmann and Kirchhoff).  Thus any ordinary skill in the art would have expected such success.  

(4) (5) Separate argument supporting independent claim 15 (page 11) and claim 18 (page 12)


Rejections of claims 15, 18, and 26-37 over Peterson, Mather, and Cai (starting in page 12 of the arguments). 
(1)    Separate argument supporting independent claim 26 (starting page 12)
Claim 26 does not require zinc finger nuclease (the limitation of claim 15), and Cai et al was/is not cited to teach claim 26.  The arguments regarding Cai et al (pages 12-13) are not applicable to claim 26.  
The response regarding claim 26 has been analyzed above.   

 (2)    Claims 27-36 (starting page 14)
Solely for the purposes of this appeal, claims 27-36 will not be separately argued over claim 26, from which they depend. These dependent claims are therefore non-obvious for at least the reason that the independent claim from which they depend is non-obvious. See In re Fine. 837F.2d, at 1076.

(3)    Separate argument supporting independent claim 37 (starting page 14)
Claim 37 does not require zinc finger nuclease (the limitation of claim 15), and Cai et al was/is not cited to teach claim 37.  The arguments regarding Cai et al (pages 12-13) are not applicable to claim 37.  

This is factually incorrect. Peterson teaches sorting sodium encapsulated plant protoplasts with FACS and further provides the expectation that the cells will remain viable after sorting for “further manipulations” (col. 42, lns. 27-38). The plant protoplasts were further subjected to antibiotic screens (i.e. the “further manipulation”). 
Furthermore, it should be noted that claim 37 does not require that the plant protoplast remain viable (as opposed to claim 15, which requires regeneration of a plant from the protoplast). Therefore, Appellant’s statements with respect to the unexpected result of “95-98% viability” are not commensurate in scope with the claim. Nevertheless, in view of the teachings of Peterson, one would have expected to obtain viable plant protoplasts following sorting the encapsulated cells with FACS. This is further supported by the teachings of Mathur, Bargmann, and Kirchhoff as discussed above. 

(4) Separate argument supporting independent claim 15 (starting page 15)
Appellant argues that with regard to the rejection of claim 26, the Examiner has not identified a step of FACS sorting of an alginate-encapsulated protoplast in the cited references, and that the Examiner has not offered an independent rationale for the rejection of claim 37. Appellant then argues that person would not have had any reason to modify these prior art methods to sort alginate-encapsulated protoplasts with a reasonable expectation of producing protoplasts with 95 - 98% viability. Therefore, the Examiner’s rejection of claim 15 is also deficient as it has not met the burden of presenting an adequate prima facie case showing the 
The arguments are fully analyzed but not deemed persuasive.  
As analyzed above, the references particularly Peterson et al teach each and every elements of claims 37 and 26.  It is noted that Cai is not relied upon for teaching or resolving the FACS or sodium alginate encapsulation limitations, as these are taught by Peterson. Rather, Cai is relied upon for the teachings related to site-directed integration of sequences of interest into a plant cell using zinc finger nucleases.
Again, and critically, (1) viability is not a limitation of any claim including claim 15. 
In addition and critically, (2) applicant uses a combination of agarose and sodium alginate to support protoplast go through FACS, not alginate alone, and showed 50-75% recovery, and >95% viability of sorted cells; however (3) the prior art references show that agarose, agar and alginate can support plant protoplasts go through FACS and stay viable, and specifically, Peterson teaches that sodium alginate encapsulation before FACS would result in the sorted cells remaining viable.  Therefore, it is neither surprising nor unexpected that viable cells were obtained from the instantly encapsulated and FACS sorted plant protoplasts.
Calculation of the viability rate of the cells sorted with the Peterson method does not render the prior art method newly patentable. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) 
Cai et al teach a method for transforming plant cells, including plant protoplasts, by using zinc finger nuclease-mediated homologous recombination to introduce a polynucleotide sequence of interest into a predetermined site in a plant genome.  The construct of Cai et al comprises a gene encoding a zinc-finger nuclease, gene of interest, and gene encoding fluorescent marker (green fluorescent protein, GFP), which is used for screening and selecting transformed cells from a cell population comprises transformed and untransformed cells.  Cai et al further teach sorting and selecting the transformed cells comprising the GFP by fluorescence-activated cell sorting (FACS, [0377]).    
One ordinary skill in the art would also additionally have realized the advantage of site specific integration of gene of interest also as taught by Cai et al, and been motivated to apply using zinc finger nuclease as taught by Cai et al to the method of Peterson et al, to achieve the expected result as achieved by Cai et al.  

 (5) Claim 18 (starting page 15)
Solely for the purposes of this appeal, claim 18 will not be separately argued over claim 15, from which it depends. These dependent claims are therefore non-obvious for at least the reason that the independent claim from which they depend is non-obvious. See In re Fine. 837 F.2d, at 1076.



/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
Conferees:
/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.